1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 ARCHIBALD A. SPROUL and
 8 LISA MCFADDEN SPROUL,

 9          Plaintiffs,

10 v.                                                                                  NO. 31,125

11 ROB & CHARLIES, INC.,
12 GT BICYCLES, INC., PACIFIC
13 CYCLES, INC., and ISHIWATA,

14          Defendants,

15 and

16 ROB & CHARLIES, INC.,

17          Third Party Plaintiff-Appellant,

18 v.

19 JOY INDUSTRIAL CO., LTD.,

20          Third Party Defendant-Appellee,

21 and

22 J&B IMPORTS, INC., QUALITY
23 BICYCLE PRODUCTS, INC., and
24 DOREL INDUSTRIES, INC.,
 1        Third Party Defendants.

 2   APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 3   Barbara J. Vigil, District Judge
 4   Kenneth C. Downes & Associates, P.C.
 5   Kenneth C. Downes
 6   Corrales, NM

 7 Steven C. Henry
 8 Corrales, NM

 9 for Plaintiffs

10   Hatcher & Tebo, P.A.
11   Scott P. Hatcher
12   Christopher J. Tebo
13   Santa Fe, NM

14 for Appellant

15   McClaugherty & Silver, P.C.
16   Joe L. McClaugherty
17   Tamara Safarik
18   Santa Fe, NM

19 for Appellee

20 Guebert Bruckner, P.C.
21 Terry Guebert
22 Albuquerque, NM

23 for Defendant/Third Party Defendant




                                         2
1                           MEMORANDUM OPINION

2 VANZI, Judge.

3       Summary dismissal was proposed for the reasons stated in the notice of

4 proposed summary disposition. No memorandum opposing summary dismissal has

5 been filed and the time for doing so has expired.

6       DISMISSED.

7       IT IS SO ORDERED.

8                                        __________________________________
9                                        LINDA M. VANZI, Judge

10 WE CONCUR:



11 _________________________________
12 JAMES J. WECHSLER, Judge



13 _________________________________
14 MICHAEL E. VIGIL, Judge




                                           3